Citation Nr: 1624252	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-36 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for Crohn's disease and gastroesophageal reflux disease (GERD) (referred to collectively as Crohn's disease).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to April 1985, from November 2001 to March 2002, from April 2002 to September 2002, from April 2003 to May 2003, from August 2003 to March 2004, and from January 2008 to March 2008.  The Veteran also served periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In August 2015, the Board remanded the Veteran's appeal with instruction to obtain relevant records from the Social Security Administration (SSA), along with any other relevant records that had recently come into existence.  On remand, SSA records were obtained, and the appeal thus returns to the Board.


FINDING OF FACT

The Veteran's Crohn's disease and GERD is the equivalent of pronounced colitis productive of marked malnutrition, anemia, and general debility, or of serious complication as liver abscess.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for Crohn's disease and GERD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims a rating in excess of 60 percent for Crohn's disease and GERD.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's Crohn's disease is rated by analogy as ulcerative colitis under 38 C.F.R. § 4.114, Diagnostic Code 7323.  See 38 C.F.R. § 4.20.  Under this code, her current 60 percent rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, with only fair health during remissions.  A higher rating of 100 percent is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

The Veteran underwent a VA examination in June 2011.  The examiner noted that the Veteran was diagnosed with Crohn's disease in 1992.  She had experienced a 14-pound weight loss since April 2011.  Her medication causes nausea and vomiting, for which she takes additional medication.  The Veteran reported nausea on a daily basis and vomiting on an intermittent basis at least once a day.  She has no constipation, but rather has daily diarrhea, ranging from 8-9 episodes on a good day to 20 episodes on a bad day.  Bad days have caused multiple instances of dehydration.  She has a history of repaired anal fistula.  She has had multiple hospitalizations.  The examiner found generalized abdominal tenderness especially over the right lower quadrant, with hyperactive bowel sounds.  The examiner diagnosed severe Crohn's disease.  The examiner further opined that the multiple daily episodes of diarrhea and frequent trips to the hospital were most likely preventing the Veteran from seeking or obtaining either sedentary or physical employment.  

The record included a February 2012 letter from her private gastroenterologist to her private primary care physician.  The letter states that the Veteran is not doing well, having worsening pain and diarrhea requiring more medications.  Her gastroenterologist noted mild bilateral lower quadrant tenderness, and further noted that she was recently in the emergency room with persistent hypokalemia, a recurring problem.

VA and private treatment records reflect extensive treatment for Crohn's disease over the appeal period.  Such treatment includes multiple hospitalizations per year for severe symptoms.

At her May 2015 hearing, the Veteran testified that her disability controlled her life on a daily basis.  She reported undergoing a blood transfusion several months prior to the hearing.  Treatment records submitted subsequent to the hearing indicate that transfusions occurred in June and July of 2014.  

The Board finds that the evidence warrants a maximum 100 percent evaluation for the Veteran's Crohn's disease.  An increased 100 percent evaluation is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The Board recognizes that the Veteran's symptoms are not precisely in line with these criteria; however, her disability is rated by analogy.  Her frequent hospitalizations requiring blood transfusions coupled with her credible testimony describing severe gastrointestinal symptoms daily are more analogous to the 100 percent criteria than the criteria for her current rating (numerous attacks a year and malnutrition, with only fair health during remissions).  Specifically, the Veteran reports severe pain for which she receives weekly injections, daily diarrhea and vomiting, weight loss and gain due to medication changes, and regular flare-ups requiring hospital admission and transfusions.  For these reasons, the Board finds that the Veteran's Crohn's disease is productive of the equivalent of pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, and a 100 percent schedular rating is therefore warranted.

The Board notes that the Veteran's file includes several indications that she was hospitalized at her VA medical center without corresponding treatment records for such hospitalizations.  Remand for these records, however, would serve no useful purpose, because the Veteran's claim for an increased rating for Crohn's disease is being granted in full, and VA's duties to notify and assist are therefore deemed fully satisfied with no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.  Likewise, because the Veteran is granted a maximum schedular rating of 100 percent, consideration of extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321.


ORDER

An evaluation of 100 percent for Crohn's disease and gastroesophageal reflux disease is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


